UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4229


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY RAMEEK WILLIAMS, a/k/a Eazy,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cr-00033-GMG-JES-1)


Submitted:   November 6, 2014             Decided:   November 20, 2014


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas   J.  Compton,   Assistant  Federal  Public  Defender,
Martinsburg, West Virginia, for Appellant. Jarod James Douglas,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy Rameek Williams pleaded guilty pursuant to a

plea agreement to one count of conspiracy to possess with intent

to distribute and to distribute twenty-eight grams or more of

cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)

& 846 (2012).        He appeals his 188-month sentence.            Counsel has

filed a brief under Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal, but

raising for the court’s consideration whether the district court

abused its discretion ordering a sentence to run consecutive “to

any future state sentence that may be imposed,” rather than any

anticipated state sentence.           (Sentencing Tr. at 20).         Williams

has filed a pro se supplemental brief raising issues challenging

the sentence.      The Government did not file a brief.        We affirm.

             We review a sentence for reasonableness, applying an

abuse-of-discretion standard.           Gall v. United States, 552 U.S.
38, 51 (2007); see also United States v. Diosado-Star, 630 F.3d
359, 363 (4th Cir. 2011).          This review requires consideration of

both   the    procedural     and   substantive     reasonableness      of   the

sentence.      Gall, 552 U.S. at 51.             In determining procedural

reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Sentencing Guidelines range,

considered     the     § 3553(a)      factors,    analyzed   any     arguments

presented     by     the   parties,    and   sufficiently    explained      the

                                        2
sentence.         Id.      “Regardless        of    whether    the    district       court

imposes an above, below, or within-Guidelines sentence, it must

place on the record an individualized assessment based on the

particular       facts    of   the    case    before    it.”       United   States      v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks omitted).           If we find “no significant procedural error,”

we assess the substantive reasonableness of the sentence, taking

“into account the totality of the circumstances, including the

extent     of    any    variance     from    the    Guidelines       range.”     United

States v. Morace, 594 F.3d 340, 345-46 (4th Cir. 2010) (internal

quotation marks omitted).

                Because there was no objection to the district court’s

direction that Williams’ sentence run consecutive to “any” state

sentence, rather than “any anticipated” state sentence, that may

be   imposed,         review   is    for    plain     error.       United   States      v.

Strieper, 666 F.3d 288, 295 (4th Cir. 2012).                           To demonstrate

plain error, a defendant must show:                   (1) there was an error; (2)

the error was plain; and (3) the error affected his substantial

rights.     United States v. Olano, 507 U.S. 725, 732 (1993).                         Even

if   the   defendant       meets     his     burden    in   this     regard,    we    will

exercise        our    discretion     to     correct     the   error     only    if     it

“seriously affects the fairness, integrity or public reputation

of   judicial         proceedings.”           Id.     (internal      quotation       marks

omitted).        In Setser v. United States, 132 S. Ct. 1463, 1468

                                              3
(2012),    the    Supreme    Court    held   that    sentencing     courts   have

discretion to order federal sentences to run consecutive to any

anticipated      state      sentence.        Here,   the    amended       judgment

demonstrates that the district court ordered Williams’ sentence

to run consecutively to any sentence imposed by the state court

regarding   two    specific,      related    charges.      Thus,    the   court’s

imposition of sentence was in accord with Setser.

            We have considered Williams’ arguments raised in his

pro se supplemental brief and conclude that the arguments are

without merit.          We further conclude that the within-Guidelines

sentence is both procedurally and substantively reasonable.

            In accordance with Anders, we have reviewed the entire

record    and    have    found   no   meritorious    issues   for    appeal.   We

therefore affirm the district court’s amended judgment.                       This

court requires that counsel inform Williams, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Williams requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Williams.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                         4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5